DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Response to Amendment
This office action is in response to the amendment file on 06/22/2022. By this amendment, Claims 2-21 are presented for further consideration. 
Response to Arguments
Remark 1: Applicant's argument in page 8 concerns that Sprouse does not teaches the storage system controller "determine which of the plurality of schedulable units are associated with other access operations that have been scheduled to be performed ... by the solid-state storage device" because 
the determination of schedulable units is performed by the management module 121-1 corresponding to storage system controller, the FE controller 13 is located on the storage device, and is not part of the computer system or management module 121-2. As illustrated in FIG. 1B of Sprouse, the FE controller 13 (e.g., the storage controller) is located on the storage device, and is not part of the computer system or management module 121-2. Thus, Sprouse teaches that the determination of which memory operations are performed by which dies is performed by the storage controller, and not by the management module 121-2 (i.e., the alleged storage system controller). 
The examiner respectfully disagrees and submit that:
First, Applicant appears to interpret Sprouse’s management module 121-2 for teaching “storage system controller”, and Sprouse’s management module 121-1 (front end controller 130 or storage controller 124) for teaching “storage controller”. 
However, Applicant’s interpretation does not match with Sprouse’s disclosure as following:
Sprouse teaches a storage system having a storage controller as shown in [0017]; 
the storage controller includes not only a front-end controller {storage system controller} but also a plurality of back-end controllers {storage controllers} as shown in [0024]; 
the front-end controller 130 performs high-level scheduling, in which host writes and garbage collection writes are scheduled…the front-end controller 130 assigns respective operations (e.g., host writes, garbage collection writes, and/or garbage collection reads) to respective NVM devices 140 (e.g., during a specified time period), as shown in [0065]; and 
Sprouse’s management module 121-1 (performed by front end controller 130 in Fig. 1B) performs scheduling (i.e., scheduling module 220) as shown in Fig. 2 and [0074]. 
Thus, front end controller 130 performing management module 121-1 corresponds to Applicant’s “storage system controller” and back end controller 134 performing management module 121-3 ([0064], monitors the status of executing commands at the NVM devices) corresponds to Applicant’s “storage controller”.  
Furthermore, Sprouse teaches in [0047], one or more modules of management module 121-1 are implemented in management module 121-2 of computer system 110. 
Thus, the combination of management module 121-1 (performed by front end controller 130 in Fig. 1B) and management module 121-2 may corresponds to Applicant’s “storage system controller”.
Therefore, Applicant’s argument that the determination of schedulable units is not performed by FE controller because “the FE controller 13 is located on the storage device, and is not part of the computer system or management module 121-2” is unpersuasive. As discussed above and in Fig. 1B, Sprouse teaches (1) the FE controller is part of the storage device {storage system} (2) the FE controller is separate from the plurality of BE controllers {storage controllers} that are corresponding to NVM 140-1 to 140-n.
Remark 2
Applicant concerns that Zevulun fails to teach or suggest the feature "schedule a write operation to be performed by one or more of the plurality of schedulable units that are not associated with other access operations that have been scheduled to be performed and are not associated with other access operations currently being performed by the solid-state storage device" because 
Zevulun teaches that "opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on "next available die" arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled." (Zevulun, paragraph [0017]). Thus, Zevulun teaches that all dies are currently being used and the next available die will be used to schedule different operations. 
The examiner respectfully disagrees and submit that:
Zevulun teaches scheduling based on "next available die" arbitration and may schedule an operation at one die independent of operations scheduled (or being executed) at other dies of the multiple memory dies as shown in [0017]. 
Applicant’s argument that Zevulun teaches scheduling to next available die when all dies are currently being used is unpersuasive because 
Zevulun’s opportunistic scheduling scheme determines the "next available die" arbitration based on the dies becomes available to receive and/or execute an operation and whether there are operations scheduled (or being executed) at the dies (i.e., to treat each die of the multiple memory dies in an independent manner and may schedule an operation at one die independent of operations scheduled (or being executed) at other dies). 
In other words, not only operations “currently being used” but also operations “scheduled” would cause the dies unavailable.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-4, 7-11, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. (US 9,710,377; hereinafter Kuzmin) in view of Sprouse et al. (US 2017/0010815; hereinafter Sprouse), further in view of Zevulun et al. (US 2016/0357471; hereinafter Zevulun).
Regarding independent claim 2, Kuzmin teaches a storage system (Figs. 1A, 2A, 3, 14) comprising: a plurality of solid-state storage devices (Fig. 14, SSD 1413, SSD 1415), wherein each solid state storage device comprises a respective storage controller (col. 44, ll. 58-60, plural drives… As seen in FIG. 14, each drive also has its own dedicated memory controller, either bundled together as a single assembly 1409, or as separate devices; for example, assembly 1409 is seen to include a SSD controller 1411 and a SSD 1413); and 
a storage system controller (Fig. 14, host processor 1423 executes OS 1427; 
col. 47, ll. 25-27, The host software invokes a storage manager to determine actions that need to be taken with respect to flash memory; 
Fig. 2A, Host OS 205; col. 10, ll. 11-12, the host typically includes an operating system 205; col. 46, ll. 39-49, The host processor proceeds to determine target addresses (1505) that will serve as the write destination for the new/moved data, and it does this based on a list of available free space (1507)…If the host processor/operating system does not have such a list, it proceeds to request one), operatively coupled to the plurality of solid-state storage devices (Fig. 14, host processor 1423 is operatively coupled to SSD 1413 and SSD 1415)  
and separate from the storage controllers of the plurality of solid state storage devices (Fig. 14, host processor 1423 is separate from SSD Controller 1411 and other SSD controllers), 
the storage system controller comprising a processing device (Fig. 14, host processor 1423; col. 46, ll. 39-49, The host processor proceeds to determine target addresses (1505) that will serve as the write destination for the new/moved data, and it does this based on a list of available free space (1507) …If the host processor/operating system does not have such a list, it proceeds to request one), the processing device to:
receive, from a storage controller, a topology of a solid-state storage device of the plurality of solid-state storage devices, the topology comprising a plurality of storage dies as schedulable units (col. 4, ll. 44-54, a memory controller {storage controller} exports memory array/die/device geometry, and therefore has an option to educate one or more hosts on multi-array, multi-die or multi-plane capabilities of each managed memory array. This export can be effectuated, for example, in response to an inquiry command from a host operating system {storage system controller} during a device discovery phase. Then, with insight into geometry, a host can organize address space in a manner geared for improved memory access; col. 47, ll. 25-27, The host software then invokes a storage manager 1607 to determine actions that need to be taken with respect to flash memory; col. 60, ll. 30-31, each die is typically addressed as a response to a separate host command;
col. 46, ll. 39-49, The host processor proceeds to determine target addresses (1505) that will serve as the write destination for the new/moved data, and it does this based on a list of available free space (1507). This list can if desired represent multiple dies ... If the host processor/operating system does not have such a list, it proceeds to request one);
identify a plurality of schedulable units of the solid-state storage device that are configured to perform parallel access operations based on the topology (
col. 46, ll. 39-49, The host processor proceeds to determine target addresses (1505) that will serve as the write destination for the new/moved data, and it does this based on a list of available free space (1507). This list can if desired represent multiple dies {a plurality of schedulable units of the solid-state storage device} …If the host processor/operating system does not have such a list, it proceeds to request one;
col. 52, line 63 – col. 53, line 15, flash-based SSD can have 1 to 16 integrated circuits (ICs), each composed of 1 to 16 dies. Each die on each IC has independent IO circuitry that can be concurrently operated with other dies that are present... Each die can generally be operated in parallel for the purpose of interleaving… to fully utilize the chip/die level parallelization potential by exporting the physical geometry of managed memory... The array geometry data, made available to the host at a configuration phase, lets the host perform space allocation and IO scheduling so as to attain the maximum degree of parallelization and to optimize IO bandwidth);
Kuzmin teaches host determines scheduling (col. 37, ll. 25-30, the memory controller can provide page utilization information to the host, which can determine Scheduling…Based on this information, the host schedules garbage col lection and selects both source locations and destination locations for any data that is to be relocated (1115);
col. 46, ll. 39-49, host processor determine target unit that will serve as the write destination based on a list of available free space, e.g., multiple dies…If the host processor/operating system does not have such a list, it proceeds to request one), Kuzmin does not explicitly teach determine which of the plurality of schedulable units are associated with other access operations that have been scheduled to be performed or are being performed by the solid-state storage device. 
In an analogous art of memory system, Sprouse teaches determine which of the plurality of schedulable units are associated with other access operations that have been scheduled to be performed or are being performed by the solid-state storage device (
[0065], the front-end controller 130 performs high-level scheduling, in which host writes and garbage collection writes are scheduled…the front-end controller 130 assigns respective operations (e.g., host writes, garbage collection writes, and/or garbage collection reads) to respective NVM devices 140 (e.g., during a specified time period);
[0083], a NVM device 140 has a preference for performing a particular operation and/or a particular type of operation (e.g., host write, garbage collection write, or garbage collection read) if there are no other types of memory operations to be performed. For example, NVM device 140-1 has a preference for performing a host write for host write process 302-3, because no garbage collection writes or reads are available for it to perform;
[0086], identifies a plurality of memory operations 400 to be performed by a plurality of non-volatile memory devices (e.g., dies 402) in a storage system; [0018], the plurality of non-volatile memory devices includes a plurality of memory dies. Each non-volatile memory device includes a distinct memory die of the plurality of memory dies; Figs. 3 & 4;
Sprouse, Fig. 6A & [0100]; [0045], schedules the host writes, the garbage collection writes, and a number of garbage collection reads equal to the number of garbage collection writes. Scheduling these operations includes assigning respective operations to respective NVM devices 140 (e.g., during a specified time period); [0074]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Kuzmin and Sprouse before them, to improve Kuzmin’s memory controller exports to host (e.g., host operating system) the memory array/die/device geometry and each die is typically addressed as a response to a separate host command with Sprouse’s scheduling various operations (e.g., host writes, the garbage collection writes) to respective NVM devices if there are no other types of memory operations to be performed. 
The motivation of doing so would be for the benefits of enhancing parallelization potential because the operating system (OS) associated with the storage controller would be able to use the geometry to identify all of the storage units (e.g., dies) that are available (e.g., without memory operations to be performed or being performed) for use as sources for resource scheduling and to efficiently use system resources to perform heterogeneous operations (e.g., host writes, garbage collection writes, and/or garbage collection reads) (Sprouse, [0004] & [0013]) and fully utilize the chip/die level parallelization potential (Kuzmin, col. 52, line 63 – col. 53, line 15).
Sprouse further teaches schedule a write operation to be performed by one or more of the plurality of schedulable units ([0082], if NVM device 140-4 is the only NVM device that has not performed its host write operation for host write process 302-1, then NVM device 140-4 has a preference for performing this operation instead of other potential operations).
Kuzmin and Sprouse do not explicitly teach the one or more of the plurality of schedulable units are not associated with the other access operations that have been scheduled to be performed by the solid-state storage device.
In an analogous art of scheduling strategies, Zevulun teaches schedule a write operation to be performed by one or more of the plurality of schedulable units that are not associated with the other access operations that have been scheduled to be performed and are not associated with other access operations being performed by the solid-state storage device ([0017], The opportunistic scheduling scheme may be configured to schedule one or more operations opportunistically. For example, the opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on “next available die” arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled. The opportunistic scheduling scheme may be configured to treat each die of the multiple memory dies 103 in an independent manner and may schedule an operation at one die independent of operations scheduled (or being executed) at other dies of the multiple memory dies 103;
Zevulun’s opportunistic scheduling scheme determines the "next available die" arbitration based on the dies becomes available to receive and/or execute an operation and whether there are operations scheduled (or being executed) at the dies (i.e., to treat each die of the multiple memory dies in an independent manner and may schedule an operation at one die independent of operations scheduled (or being executed) at other dies). 
In other words, not only operations “currently being used” but also operations “scheduled” would deem the dies unavailable); and 
perform the write operation to store data at the solid-state storage device based on the scheduling ([0029], the access device 150 may be configured to provide data, such as user data 132, to be stored at the memory 104 or to request data to be read from the memory 104; [0035],  the controller 120 is configured to send data and a write command to cause the memory 104 to store data to a specified address of the memory 104. The write command may specify a physical address of a portion of the memory 104 (e.g., a physical address of a word line of one of the dies 141-144 of the memory 104) that is to store the data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Zevulun, Kuzmin and Sprouse before them, to improve Kuzmin and Sprouse’s geometry information determining which of the plurality of schedulable units are associated with other access operations with Zevulun’s selective scheduling schemes including opportunistic scheduling scheme based on “next available die” arbitration (i.e., the "next available die" arbitration based on the dies becomes available to receive and/or execute an operation and whether there are operations scheduled (or being executed) at the dies). 
The motivation of utilizing opportunistic scheduling scheme based on “next available die” whether there are operations scheduled (or being executed) at the dies would be for the benefits of reducing competition (Kuzmin, col. 26, ll. 16-23, (1) the host maintains a reasonably-accurate understanding of physical location of data in memory and is thus capable of directly addressing data to the specific physical locations in memory at which the data will be stored, and (2) many of the operations which might traditionally compete with host read/write requests will instead be initiated by the host, i.e., such that tasks are schedule so that there is no competition).
Regarding independent claim 9, Kuzmin teaches a method comprising: …receiving a request to perform a write operation at a solid-state storage device of a solid-state storage array (col. 10, ll. 14-19, Request generation logic 207 is therefore called upon to generate a command to be sent to memory to request the storage or retrieval of data as appropriate. Typically, a request is formatted to specify one or more commands (e.g., a write command), an associated address, and optionally a data operand (e.g., in the case of a write request)); … (Claim 9 recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 16, Kuzmin teaches a non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device of a storage system controller (col. 63, ll. 50-67) to … (Claim 16 recites substantially the same limitations as in claim 1, is therefore rejected for the same reasons set forth therein).
Regarding Claims 3, 10 and 17, Zevulun further teaches wherein the other access operations correspond to write operations that have been scheduled to be performed by the plurality of schedulable units of the solid-state storage device ([0017], the opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on “next available die” arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled… to treat each die of the multiple memory dies 103 in an independent manner and may schedule an operation at one die independent of operations scheduled (or being executed) at other dies; [0029], the access device 150 may be configured to provide data, such as user data 132, to be stored at the memory 104 or to request data to be read from the memory 104; [0035], the controller 120 is configured to send data and a write command to cause the memory 104 to store data to a specified address of the memory 104. The write command may specify a physical address of a portion of the memory 104 (e.g., a physical address of a word line of one of the dies 141-144 of the memory 104) that is to store the data;
[0042], Operations that may be scheduled by the scheduler 190 may include an erase operation, a compaction operation (e.g., a garbage collection operation) … a single-level cell (SLC) write operation, a multi-level cell (MLC) write operation (configured to write 2 bits per cell (BPC), 3 BPC, or more than 3 BPC), a folding operation, a SLC read operation, a MLC read operation, a background operation, a wear-leveling operation, a scrubbing operation, a refresh operation, a logical to physical page read/write operation).
Regarding Claims 4, 11 and 18, in view of Kuzmin and Sprouse, Zevulun further teaches wherein to schedule the write operation the processing device is further to: assign the write operation to be performed by the one or more of the plurality of schedulable units that is available to perform the write operation, wherein the data of the write operation is stored at a data block of the one or more of the plurality of schedulable units (Zevulun, [0017], the opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on “next available die” arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled; [0029], the access device 150 may be configured to provide data, such as user data 132, to be stored at the memory 104 or to request data to be read from the memory 104; [0035],  the controller 120 is configured to send data and a write command to cause the memory 104 to store data to a specified address of the memory 104. The write command may specify a physical address of a portion of the memory 104 (e.g., a physical address of a word line of one of the dies 141-144 of the memory 104) that is to store the data; [0042], Operations that may be scheduled by the scheduler 190 may include an erase operation, a compaction operation (e.g., a garbage collection operation) … a single-level cell (SLC) write operation, a multi-level cell (MLC) write operation (configured to write 2 bits per cell (BPC), 3 BPC, or more than 3 BPC), a folding operation, a SLC read operation, a MLC read operation, a background operation, a wear-leveling operation, a scrubbing operation, a refresh operation, a logical to physical page read/write operation;
Kuzmin, col. 26, ll. 16-23, (1) the host maintains a reasonably-accurate understanding of physical location of data in memory and is thus capable of directly addressing data to the specific physical locations in memory at which the data will be stored, and (2) many of the operations which might traditionally compete with host read/write requests will instead be initiated by the host, i.e., such that tasks are schedule so that there is no competition).
Regarding Claims 7, 14 and 21, Sprouse further teaches determine a priority associated with an entity associated with the write operation, wherein the scheduling of the write operation is based on the determined priority ([0030], assigning weights to the memory operations; [0088], ranking {priority} of the memory operations 400 in order of preference is performed for each non-volatile memory device. For example, in FIG. 4A, the storage system ranks, for each die 402, the type {entity} of operations (e.g., host write, garbage collection write, and garbage collection read) that die needs to perform).
Regarding Claims 8 and 15, in view of Kuzmin and Sprouse, Zevulun further teaches wherein the other access operations comprise a garbage collection process (
Zevulun, [0017], the opportunistic scheduling scheme may be configured to be used to schedule different types of operations and/or operations having different durations based on “next available die” arbitration (e.g., a scheme in which operations are scheduled to multiple dies based on an order in which dies become available to receive and/or execute an operation) and/or based on priorities of multiple operations to be scheduled; [0042], Operations that may be scheduled by the scheduler 190 may include an erase operation, a compaction operation (e.g., a garbage collection operation) … a single-level cell (SLC) write operation, a multi-level cell (MLC) write operation (configured to write 2 bits per cell (BPC), 3 BPC, or more than 3 BPC), a folding operation, a SLC read operation, a MLC read operation, a background operation, a wear-leveling operation, a scrubbing operation, a refresh operation, a logical to physical page read/write operation;
Sprouse, Fig. 3, GC Write & GC Read; [0004], each memory operation is to be performed by a distinct non-volatile memory device, and the memory operations include host writes, garbage collection writes, and garbage collection reads).
Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin et al. (US 9,710,377; hereinafter Kuzmin) in view of Sprouse et al. (US 2017/0010815; hereinafter Sprouse), further in view of Zevulun et al. (US 2016/0357471; hereinafter Zevulun), further in view of Colgrove et al. (US 2014/0075115; hereinafter Colgrove-115).
Regarding Claims 5, 12 and 19, the combination of Kuzmin, Sprouse and Zevulun further teaches receiving a read operation for data stored at a particular schedulable unit of the plurality of schedulable units (Sprouse, [0079], memory operations are performed as part of a memory process, which is managed by a storage controller (e.g., FE controller 130, FIG. 1B). Examples of memory processes include host write processes, host read processes, garbage collection write processes, and garbage collection read processes; [0052], a host read operation is initiated when computer system (host) 110 sends one or more host read commands to storage controller 124 requesting data from storage medium 132. Storage controller124 sends one or more read access commands to storage medium 132, via storage medium interface 128, to obtain raw read data in accordance with memory locations (or logical addresses, object identifiers or the like) specified by the one or more host read commands; Zevulun, [0014]-[0015]). 
Kuzmin, Sprouse and Zevulun do not explicitly teach wherein additional data is retrieved from a plurality of other schedulable units from a plurality of other solid-state storage devices upon determining that the particular schedulable unit storing the data is performing another access operation.
In an analogous art of operation scheduling, Colgrove-115 teaches 
wherein additional data is retrieved from a plurality of other schedulable units from a plurality of other solid-state storage devices upon determining that the particular schedulable unit storing the data is performing another access operation ([0011], In response to either detecting or predicting the first storage device will exhibit variable performance, the variable performance comprising at least one of a relatively high response latency or relatively low throughput, the controller is configured to generate a reconstruct read request configured to obtain the data from one or more devices of the plurality of storage devices other than the first storage device; [0053], When processing is halted for one type and begins for another type may be based upon … available resources).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Kuzmin, Sprouse, Zevulun and Colgrove-115 before them, to improve Kuzmin, Sprouse, and Zevulun’s memory operation scheduling with Colgrove-115’s reading data from another available device unit constituting the mirroring. The motivation of doing so would be for the benefits of improving data availability and high-performance (Colgrove-115, [0004], if any portion of the distributed storage system has poor performance or becomes unavailable, company operations may be impaired or stopped completely. Such distributed storage systems seek to maintain high standards for data availability and high-performance functionality).
Regarding Claims 6, 13 and 20, the modified Colgrove-115 further teach reconstruct the data stored at the particular schedulable unit based on the additional data from the plurality of other schedulable units from the plurality of other solid-state storage devices (Colgrove-115, [0011], In response to either detecting or predicting the first storage device will exhibit variable performance, the variable performance comprising at least one of a relatively high response latency or relatively low throughput, the controller is configured to generate a reconstruct read request configured to obtain the data from one or more devices of the plurality of storage devices other than the first storage device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138